DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed on 5/24/2022, regarding the 35 USC 112 and 35 USC 103 rejections of Claims 1, 3-10, with respect to the issues identified and addressed in the applicant’s response (Pages 12-15) have been fully considered and are persuasive. The related rejections and objections have been withdrawn. 
REASONS FOR ALLOWANCE
Claims 1 and 3-10 are allowed.
The prior art of record fails to teach an anti-tipping device and drinking container , where: A) the container and device cooperate and interconnect such that; and B) the asymmetric removal of support for the suction device (absorptive device) when lifting the assembly;  and C) the active deformation of the suction device to break suction in an asymmetric manner as described in independent Claims 1 and 3-10.  
Since the closest prior art (e.g. Zimmerman et al. (US 20140117031) and Dowd et al. (US 20180208389) and Kuroki et al. (JP 6675108) do not teach the asymmetric removal of support and active deformation of the suction device, the prior art does not anticipate the claimed subject matter. 
Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.  
For illustration purposes, see the diagram below:

    PNG
    media_image1.png
    764
    1320
    media_image1.png
    Greyscale

Claims 3-10  are allowable as depending from independent Claim 1 which has allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571)272-7344.  The examiner can normally be reached from Monday-Friday 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733